Citation Nr: 0006387	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-05 183A	)	DATE
	)
	)


THE ISSUE

Whether a December 1997 decision of the Board of Veterans' 
Appeals denying entitlement to waiver of recovery of an 
overpayment of death pension benefits in the calculated 
amount of $10,853.00 should be revised or reversed on the 
grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in December 
1997.


FINDINGS OF FACT

1.  In a December 1997 decision, the Board determined that 
the preponderance of the evidence was against waiver of 
recovery of an overpayment of VA pension benefits in the 
calculated amount of $10,853.00.

2.  The pleadings submitted by the moving party alleging 
clear and unmistakable error in the December 1997 Board 
decision do not clearly and specifically set forth the 
Board's claimed error of fact or law and why the result in 
the decision would have been manifestly different but for the 
alleged error.


CONCLUSION OF LAW

The motion is insufficient to support revision of the Board's 
December 1997 decision on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1403(a) & (c), 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a) (emphasis added).  
Generally, clear and unmistakable error is present when 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were ignored or incorrectly 
applied.  Id.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  The motion must set forth clearly 
and specifically the alleged error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

In pleadings prepared by the moving party in April 1998 and 
May 1999, it was asserted that the 1997 Board committed clear 
and unmistakable error in its application of the doctrine of 
equity and good conscience resulting in the decision not to 
waive overpayment of death pension benefits.  She argued that 
she neither acted in bad faith nor purposely made material 
misrepresentations in the creation of the overpayment and 
that to repay the debt would create financial hardship. 

In the December 1997 decision, the Board noted that the 
moving party was in receipt of pension benefits effective in 
July 1986 and that she was informed at that time, and on 
subsequent occasions, that all income and assets must be 
reported.  In Eligibility Verification Reports (EVRs) 
submitted in September 1989 and September 1990, she indicated 
an annual income of only $65.00 from the receipt of interest, 
and specifically indicated that she received no other income.  
In 1992, the RO discovered that the moving party had received 
over $10,000 in income for 1989 which she had failed to 
report and her benefits were terminated retroactively 
creating an overpayment.  In a February 1997 financial status 
report, she indicated assets which included $273,000.00 cash 
in bank. See Board decision, pp. 4-5, (December 22, 1997).  

The Board then stated the applicable regulation.  

In the absence of fraud, 
misrepresentation, or bad faith, a waiver 
of recovery of an overpayment of VA 
pension may be granted if recovery would 
be against equity and good conscience.  
38 C.F.R. § 1.963 (1996).  The phrase 
'equity and good conscience' means 
arriving at a fair decision between the 
obligor and the Government.  In making 
this determination, consideration is 
given to such elements as (1) the fault 
of the debtor, (2) balancing the fault of 
the debtor against any fault on the part 
of VA, (3) undue hardship, including 
whether collection would deprive the 
debtor of basic necessities or defeat the 
purpose for which benefits were intended, 
(4) whether failure to make restitution 
would result in unfair gain to the 
debtor, and (5) whether the debtor has 
relinquished a valuable right or incurred 
a legal obligation in reliance on the 
benefit at issue.  38 C.F.R. § 1.965 
(1996).

See Board decision, p. 5 (December 22, 1997).

The 1997 Board then determined that waiver was not warranted 
because the moving party was entirely at fault in the 
creation of the debt, having not reported her income.  
Further, repayment was determined not to result in any 
hardship in part because of her considerable cash assets. See 
Board decision, p. 6 (December 22, 1997).

The Board concludes that the moving party has failed to set 
forth specific reasons as to why the Board's decision of 
December 1997 was clearly and unmistakably erroneous to the 
extent that, had the alleged errors not been committed, the 
outcome in the case would have been manifestly different.  As 
detailed above, the Board fully considered the fault of the 
moving party in causing the overpayment as well as her 
financial status in determining that hardship would not 
result from repayment.  The caselaw of the Court and the 
regulations cited above are clear on the point that 
allegations of clear and unmistakable error must be supported 
by specific allegations of error in fact or law in the Board 
decision, and if it is not clear that a different result 
would have ensued but for the error, the error complained of 
cannot be clear and unmistakable.  While the moving party 
disagrees with the Board's conclusion in 1998 that a waiver 
of overpayment was not warranted based on equity and good 
conscience, she has not pointed to any error of fact or law 
made by the Board in reaching that conclusion.  Essentially, 
she has merely repeated her original allegations which were 
considered and rejected by the 1997 Board.  Without any 
specific allegation of error in fact or law in the Board 
decision, the motion is insufficient to support revision of 
the Board's December 1997 decision on the basis of clear and 
unmistakable error and the motion must be denied.





	(CONTINUED ON NEXT PAGE)

ORDER

The motion alleging clear and unmistakable error in the 
Board's December 1997 decision is denied.



		
	BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals


 


